Citation Nr: 1127072	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington



THE ISSUE

Entitlement to an increase in the 40 percent evaluation currently assigned for spondylolisthesis at L5-S1 with mechanical low back pain.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from June 1984 to April 1988.  

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2005 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in February 2009.  


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by principally by pain, forward flexion to less than 30 degrees and no incapacitating episodes or neurological symptoms associated with the low back disability; additional functional limitation due to pain or during flare-ups commensurate with the criteria for the next higher evaluation was not demonstrated.  

2.  The Veteran has additional disabilities of erectile dysfunction and fecal incontinence associated with the service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for spondylolisthesis at L5-S1 with mechanical low back pain are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5243 (2010).  

2.  Service connection for erectile dysfunction and fecal incontinence secondary to the service-connected low back disability is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 4.71a, including General Rating Formula for Diseases and Injuries of the Spine, Note (1).  (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2004.  Additionally, more detailed explanations of VA's duty to assist under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), were sent to the Veteran and his representative in March 2006, and October 2008, respectively.  The claim was readjudicated and a supplemental statement of the case (SSOC) was promulgated, most recently in July 2010.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was examined by VA three times during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Factual Background & Analysis

The Veteran contends that he has chronic low back pain on a daily basis and severe limitation of motion and believes that his low back disability is more severe than reflected by the 40 percent evaluation currently assigned.  The Veteran asserted that he misses out on many family activities and has to take time off from work more frequently because of his back disability.  

The Veteran's low back disability is rated under Diagnostic Code 5243 for intervertebral disc syndrome (formerly Diagnostic Code 5293).  The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6).  

Under the General Rating Formula, the regulations provide, in pertinent part, for a 40 percent rating when forward flexion of the thoracolumbar spine is to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Because the Veteran is assigned separate ratings for associated neurological impairment of the right and left lower extremities, the question of a higher evaluation will be addressed separately in this decision.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  Id.  

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician (emphasis added).  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The Veteran was examined by VA for his low back disability three times during the pendency of this appeal (October 2007, August 2008, and May 2009).  The Veteran's complaints and the clinical and diagnostic findings on the three VA examinations were not significantly different and showed severe limitation of motion in all modalities with degenerative disc disease and disc protrusion from L3 through S1.  

On VA examination in October 2007, the Veteran complained of chronic and severe low back pain radiating into his legs on a daily basis.  The Veteran also reported that he had 18 incidents of incapacitating episodes for a total of 57 days in the past year, and said that he was put on bedrest by his treating VA physician (Dr. G.).  At this point, the Board notes that a review of the evidentiary record showed that while the Veteran was treated by Dr. G. on numerous occasions from 2004 to as recently January 2008, none of the reports showed that the Veteran was prescribed bedrest by Dr. G. or any another VA physician or healthcare provider at anytime during the pendency of this appeal.  

On examination, there was no evidence of muscle spasm, tenderness or radiating pain on motion, and straight leg raising was negative, bilaterally.  Forward flexion was to 50 degrees with pain beginning at 40 degrees, and extension was from zero to 10 degrees with pain at the end range of motion.  Lateral flexion and rotation was to 20 degrees in all directions.  The examiner indicated that there was no additional limitation of motion of the lumbosacral spine due to pain, fatigue, weakness, incoordination or on repetitive use, and no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Inspection of the spine showed normal curvature of the spine and head position with symmetry in appearance and on motion.  X-ray studies showed Grade I spondylolisthesis at L5 relative to S1.  

On VA neurological examination in August 2008, the examiner noted that while images of the Veteran's spine showed what appeared to be spondylolisthesis at L5, there was no appreciable spondylolisthesis or any compression of the thecal sac or nerve roots.  On examination, the Veteran was well nourished, and well developed in no apparent distress.  He walked with a very slow, shuffling gait, and tended to bend forward.  His back was exquisitely tender to even gentle palpation and had severe pain with gentle pressure on his shoulders.  The Veteran was unable to rotate at the waist, stand on his toes or put forth good effort flexing his iliopsoas muscles.  He was barely able to bend his knees, or to flex or extend his ankles due to pain.  There was decreased sensation rather diffusely in the left leg and patella reflexes and ankle jerk were 2/4, bilaterally.  The examiner indicated that a comparison of MRI studies from September 2003 and August 2008 were essentially unchanged and showed some mild degenerative disc disease at L3-4, L4-5, and L5-S1 with a suspicion for L5 spondylolysis but no clear spondylolisthesis or anterior displacement of L5 on S1, and no evidence of instability or any surgically significant spondylolisthesis.  The diagnosis was severe chronic low back pain with symptoms far out of proportion to the radiographic findings.  

When examined by VA in May 2010, the Veteran reported that he worked as a salesman for a car dealership and that he lost about one to two days a week because of his low back and radiating leg pain.  The Veteran denied any incapacitating episodes except at the time of his initial injury in service.  He reported flare-ups about once a week lasting one to two days.  On examination, the Veteran weighed 240 pounds with truncal obesity and was in obvious pain.  Knee and ankle jerks were 2/2, brisk and symmetrical.  Position, vibration, and light touch was normal in the lower extremities, and straight leg raising was positive at 40 degrees on the right and 45 degrees on the left with no crossover.  There was flattening of the lumbar lordotic curve and muscle spasm, bilaterally.  There was essentially no motion of the lumbosacral spine with forward flexion to five degrees, extension to zero degrees, and lateral flexion to no more than three degrees, bilaterally - the Veteran was not able to rotate his spine.  There was no additional limitation of motion due to fatigue, incoordination, weakness, lack of endurance on repetitive motion.  Cremasterics were absent, bilaterally and rectal sphincter control was diminished with anal wink absent.  The diagnoses included multilevel degenerative disc disease with radicular symptoms of pain, and recent onset of erectile dysfunction and fecal incontinence.  The examiner indicated that he ordered additional EMG studies of the lumbosacral plexus.  

In an addendum report, dated in June 2009, the VA examiner indicated that an EMG study was within normal limits and showed no evidence of radiculopathy.  The examiner indicated that the Veteran's symptoms of radiating leg pain and numbness were compatible with a diagnosis of lateral femoral curaneous neuropathy.  

In an addendum report, dated in May 2010, the VA examiner indicated that the claims file was reviewed, and that the result of the EMG study showed no neuromuscular deficit from the L3 through S1 lumbar plexus levels.  The examiner also opined that the Veteran's erectile dysfunction and fecal incontinence were as likely as not related to the service-connected low back disability.  

In this case, the objective medical evidence of record showed that the Veteran has severe limitation of motion of the lumbosacral spine with intermittent muscle spasm, but no evidence of atrophy, weakness or significant neurological symptoms associated with his low back disability.  Although the Veteran has some numbness and pain in his lower extremities, VA clinical and diagnostic studies showed that his symptoms were not etiologically related to his low back disability but to lateral femoral curaneous neuropathy.  While the evidence showed that the Veteran has significant limitation of motion, he still retains some motion of the lumbosacral spine, albeit with pain.  That is, the Veteran is not shown to have a limitation of motion commensurate with unfavorable ankylosis of the entire thoracolumbar spine so as to warrant the next higher evaluation of 50 percent.  Applying the clinical findings to the General Rating Formula discussed above, the Veteran's lumbosacral spine disability equates to no more than a 40 percent evaluation.  

In addition, the evidence does not show any incapacitating episodes (periods of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician) at anytime during the pendency of this appeal.  In this regard, the Board notes that while the Veteran reported to the VA examiner in October 2007, that he had been placed on bedrest by a VA physician multiple times in the previous year, a review of the medical reports from 2004 to the present, including reports from the alleged VA physician, do not show that he was prescribed bedrest by any VA healthcare provider at anytime during the pendency of this appeal.  Furthermore, when examined by VA in August 2008, the Veteran specifically denied that he had ever been prescribed bedrest since his initial injury.  Thus, a rating in excess of 40 percent based on incapacitating episodes is not warranted.  

At this point, the Board notes that the VA examiner in May 2009, opined that the Veteran fecal incontinence and erectile dysfunction were due to the service-connected low back disability.  Accordingly, the Board finds that service connection for fecal incontinence and erectile dysfunction secondary to the low back disability is warranted.  

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's cervical spine disability under the orthopedic rating criteria and applicable neurologic rating criteria.  

As noted above, while the Veteran has some neurological symptomatology in both lower extremities, manifested by pain and numbness, the VA examiner in June 2009, indicated that EMG studies showed his symptoms were due to lateral femoral curaneous neuropathy, and were not caused by or associated with the service-connected low back disability.  Based on the clinical and diagnostic studies of record, the Board finds that the evidence does not show clinically significant symptoms compatible with sciatic neuropathy associated with the Veteran's lumbosacral spine at any time during the pendency of this appeal.  Therefore, a compensable evaluation is not warranted under any of the applicable rating codes pertaining to the radicular groups involving the thoracolumbar spine.  38 C.F.R. § 4.124a; Diagnostic Code 8520-2.  As such, consideration of separately evaluating and combining the neurologic and orthopedic manifestations of the Veteran's low back disability would not result in a higher rating.  

Consideration must also be given to any functional impairment of the Veteran's ability to engage in ordinary activities and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

In this regard, the Board observes that under the Rating Schedule, the general rating formula provides that the rating criteria are to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  While the Veteran clearly has significant limitation of motion, there was no evidence of visible behavior or adequate pathology to suggest that any additional functional impairment was commensurate with the criteria necessary for an evaluation in excess of 40 percent.  

Moreover, the question of functional loss due to pain and other related factors was specifically addressed by the VA examiners in October 2007 and May 2009.  Although the Veteran had pain and severe limitation of motion of the lumbosacral spine, there was no additional functional limitation due to pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use, and no evidence of weakness or atrophy.  

The Court has held that, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As noted above, there was no evidence of muscle weakness, atrophy, or neurological impairments and the range of motion demonstrated is specifically contemplated by the rating schedule.  Therefore, the Board finds that an increased evaluation for the lumbosacral spine disability based on additional functional loss due to the factors set forth above are not demonstrated.  

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from his lumbosacral spine disability does not suggest that he has sufficient symptoms so as to a warrant an evaluation in excess of 40 percent.  Accordingly, the Board finds that the 40 percent evaluation assigned for the low back disability accurately depicts the severity of the condition during the pendency of this appeal, and there is no basis for a higher staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Additional Factors for Increase

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that the Veteran's does not claim, nor does the evidence of record show any periods of hospitalization for his service-connected low back disability, nor is there any objective evidence of marked interference with employment due solely to the service-connected disability.  The Veteran is gainfully employed full time as a car salesman.  While the Veteran reported that he has missed significant time at work because of his low back disability, he has not, despite at least three requests to do so, provided VA with any objective evidence to support that assertion.  (See RO letters dated in December 2004, march 2006, and October 2008.)  While the Veteran submitted several letters from his wife, daughter, and friends concerning their observations of his low back troubles, the letters did not provide any probative information to assess the current severity of his low back disability under the rating criteria.  

Moreover, the manifestations of the Veteran's low back disability are consistent with the schedular criteria, and there is no objective evidence that any manifestation related to the disability are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  While the Veteran reported that he has lost some time at work over the last few years because of his low back disability, he is, nonetheless gainfully employed full-time.  Thus, consideration of a claim of TDIU is not warranted.  


ORDER

An evaluation in excess of 40 percent for spondylolisthesis at L5-S1 with mechanical low back pain is denied.  

Service connection for erectile dysfunction and fecal incontinence associated with the service-connected low back disability is granted, subjected to VA laws and regulations pertaining to the payment of monetary benefits.  




____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


